Citation Nr: 0529138	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  03-31 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to an increased rating for intervertebral disc 
disease, currently evaluated as 40 percent disabling.  

2.	Entitlement to an increased (compensable) rating for the 
residuals of a fracture of the 5th metatarsal of the right 
foot.  

3.	Entitlement to an increased (compensable) rating for 
chronic hematuria.  

4.	Entitlement to an increased (compensable) rating for 
residuals of a right salpingo-oopherectomy.  

5.	Entitlement to an increased (compensable) rating for 
degenerative joint disease of the left shoulder.  

6.	Entitlement to an increased (compensable) rating for 
bursitis of the right shoulder.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from March 1986 to July 
2000.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In May 2005, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has been rated on the basis of limitation of 
motion of her lumbosacral spine.  It is noted that 
regulations applicable to spine disorders provide that 
separate ratings may be assigned for neurologic symptoms of 
intervertebral disc syndrome, in addition to evaluations 
based on limitation of motion.  The veteran did describe 
neurologic symptoms, including pain down her left leg, 
tingling and numbness in her foot.  It is believed that a 
neurologic evaluation is necessary for a proper rating to be 
assigned.  

During her May 2005 hearing, the veteran reported having 
received treatment from a number of a private health care 
providers.  Therefore, the veteran should be provided another 
opportunity to identify each health care provider who treated 
her for her service-connected low back disability, and to 
submit appropriate release forms so as to allow VA to obtain 
those records on her behalf.

During the May 2005 hearing, it was also pointed out that the 
notice of disagreement giving rise to this appeal was not 
limited to the evaluation of the veteran's low back disorder, 
but included evaluations of the veteran's right foot fracture 
residuals, degenerative joint disease of the left shoulder, 
bursitis of the right shoulder, chronic hematuria and the 
residuals of a salpingo-oophorectomy.  
The RO should also issue a Statement of the Case as to these 
claims, and the veteran should be afforded the opportunity to 
perfect a timely substantive appeal (VA Form 9) as to these 
issues.  Manlincon v. West, 12 Vet. App. 238 (1999). 

As such, the case must be remanded for the following:

1.  The RO should arrange for the veteran 
to undergo a neurologic evaluation to 
ascertain any neurologic involvement, 
including possible incomplete paralysis 
of the sciatic nerve, as a result of her 
intervertebral disc disease.  All 
indicated studies should be performed.  
The claims folder should be made 
available for review in connection with 
this examination.  The examiner should 
provide complete rationale for all 
conclusions reached.

2.  The RO should contact the veteran and 
request that she identify all VA and non-
VA health care providers that have 
treated her since service for his 
service-connected low back disability.  
The aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

3.  Thereafter, the RO should 
readjudicate the claim for an increased 
rating for intervertebral disc syndrome.  
If the determination remains unfavorable 
to the veteran, she should be provided 
with a supplemental statement of the case 
(SSOC) that addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered.  The veteran should be given 
an opportunity to respond to the SSOC 
prior to returning the case to the Board 
for further review.

4.  The RO should also issue an SOC as to 
the remaining issues that were addressed 
in the July 2002 rating decision.  The 
veteran should be provided the 
opportunity to perfect a timely 
Substantive Appeal (VA Form 9) with 
respect to those issues.  The RO is free 
to undertake any additional development 
deemed necessary with respect to those 
issues.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


